Citation Nr: 1641747	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for obesity, secondary to a service-connected right knee disability.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1986.

In February 2016, the Board remanded this case for further evidentiary development.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated obesity was caused by or aggravated by the Veteran's service-connected knee disorder.

2.  Resolving all doubt in the Veteran's favor, the Veteran's service-connected disabilities have prevented her from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of obesity, secondary to a service-connected knee disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Obesity

The Veteran contends that she is entitled to service connection for obesity, secondary to her service-connected right knee disability.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals that in April 2010, the Veteran's treating physician documented that the Veteran had been gaining weight and was unable to exercise due to her knee injury.  Throughout the Veteran's period of appeal, her doctors documented that her pain prevented her from exercising, and she remained obese.  In April 2012, the Veteran underwent gastric bypass surgery and lost 60 pounds.  Nonetheless, the Veteran's medical treatment notes from 2015 document that the Veteran's knee injuries still impaired her exercise abilities, and she participated in weight management classes.

In March 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner concluded it was more likely than not that the Veteran's obesity was caused by or aggravated by her right knee disability.  In making this conclusion, the examiner stated that the first and most common joint affected by excessive weight gain are the knee joints, which makes the individual more prone to inactivity and likely to gain even more weight.  The excess weight then increases stress on the knees during walking and going up and down the stairs, as well as increasing the risk of osteoarthritis.

The Board finds that service connection on a secondary basis is warranted for the Veteran's obesity.  First, the Board finds the Veteran suffers from a current disability, and, second, as demonstrated by the March 2016 C&P examination, the Veteran's obesity was caused by or aggravated by the Veteran's service-connected right knee disability.  38 C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board acknowledges there are differences in opinion as to treating obesity as a disability for purposes of compensation.  The rating schedule, for example, does not include a diagnostic code for obesity.  But see Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"); 38 C.F.R. § 4.20 ("When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.)  However, the Board finds compelling and persuasive the arguments proffered in support of considering obesity a disease.

First, nothing in the VA regulations expressly prohibit the VA from treating obesity as a disability-the only two instances in which the regulations mention obesity concern limitations and exclusions for medical services and expenses, which are irrelevant to the current situation, and as a diagnostic symptom for Cushing's Syndrome.  38 C.F.R. § 17.272; 38 C.F.R. § 4.119, Diagnostic Code 7907.  In this regard, obesity is very different from other conditions the regulations expressly forbid the VA from compensating in certain ways, such as alcoholism, smoking or drug addiction.

Second, VA's General Counsel (with the Department of Justice) conceded before the Federal Circuit in Przybylski v. Shinseki, that "[a] condition that is not on the ratings schedule, however, is not necessarily precluded from being a disease for the purposes of service connection.  A medical expert could opine that obesity ... is in fact a disease on its own, that may or may not be service connected based upon the conditions in which the veteran acquired the disease."  Przybylski v. Shinseki, Secretary's Motion to Voluntarily Remand, No. 2011-7190, 4-5 (Fed. Cir. Dec. 22, 2011),  Furthermore, VA's General Counsel conceded to the Court in Messerschmidt v. Peake that a remand was required, as the Board had failed to address whether a veteran's obesity was secondary to hyperthyroidism. Messerschmidt v. Peake, No. 05-1623, 2008 WL 126190 at *1 (Vet. App. January 10, 2008).  Additionally, VA's General Counsel submitted a Joint Motion for Remand, stating "the Board failed to discuss whether the veteran's obesity could be considered a disability for compensation purposes if it was 'proximately due to or the result of a service-connected disease or injury.' 38 C.F.R. § 3.310(a) (2013)."  Mayhew v. Shinseki, No. 12-1642, (Vet. App. January 6, 2014).  

Last, the Board recognizes that the American Medical Association (AMA) now recognizes that obesity is a disability.  Accordingly, the fact that obesity is not explicitly prohibited as a disability in the regulations; VA's past acceptance that obesity could potentially be recognized as a disability, and the AMA's recognition of obesity as a disability, all persuade the Board to accept that this Veteran's obesity should be recognized as a disability secondary to her service-connected right knee disability.

Absent more explicit and binding regulatory guidance from VA's Office of the General Counsel, the Board must apply the law to the facts as its finds them in this case.  See 38 U.S.C. § 7104(c); see also 38 C.F.R. § 20.1303 (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided."); 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding. Further, VA may not appeal a [Board] decision to the [Court].... [U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals.").  Based on the foregoing discussion, and given the March 2016 C&P examiner's favorable opinion that the Veteran's obesity was caused by or aggravated by her right knee disability, the Board finds that the evidence is at least in equipoise, warranting the grant of benefits.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

TDIU

The Veteran contends that she is entitled to TDIU.  For the following reasons, the Board finds entitlement to TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Veteran's combined rating is currently 70 percent and her right knee disability alone is 60 percent disabling.  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the evidence reveals the following:

The Veteran explained that she stopped working July 1, 2013 because the pain in her knee, leg, and hip was unbearable while sitting at a desk.  The Veteran worked as a front-desk employee at a motel, where she was unable to prop and ice her leg throughout the day.  Without the propping, her knee swelled, preventing her from walking or sitting without considerable pain.  The pain in her knee then increased the pain in her hip.  The Veteran stated she was in so much pain, her pain doctor prescribed her 12.5 milligrams of morphine twice a day; however, due to her state's laws on impaired driving, she was unable to take the medication on days she had to drive to work.

The Veteran explained she had undergone nine surgeries, but she still suffers from constant pain and swelling in her calf and knee.  To ambulate around her farm, she was forced to utilize a golf cart to feed the horses and let the dogs out.  In the evenings, the Veteran was unable to do anything aside from laying with her legs up to ice her knees.

The record demonstrates that in several statements to the VA, the Veteran has claimed that she is unable to work because of her knee pain and stiffness.  At this date, the Veteran is unemployed and has been for the majority of the period since July 2013. 

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether she is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).  To this end, the Board notes that the Veteran has offered a convincing and thorough explanation of why her knee prevents her from obtaining sedentary or mobile employment. 

The Board concludes, giving the benefit of the doubt to the Veteran, that the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude her from realistically obtaining and maintaining any form of gainful employment.  Consequently, a TDIU will be granted.


ORDER

Service connection for obesity, secondary to a right knee disability is granted.

TDIU is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


